DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 10/18/2021.
Claims 1-6 and 8-17 are amended. 
Claims 7 and 20 are cancelled. 
Claims 1-6 and 8-19 are pending in this action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-15 and 17-19  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ackermann (US 2011/0160798) (cited previously).
Re. claims 1 and 15, Ackermann discloses a device/system comprising: 
a direct current (DC) generator; at least one slurry electrode (paragraph 0026 - the ionically conductive medium may be a combination or mixture of ionically conductive materials; paragraph 0021 – “In one example, the ICM (e.g., gel, liquid, solid, polymer, film…”)) comprising: an ionically conductive wherein the ionically conductive membrane is configured for ionic conduction and comprises a composite membrane of a non-porous film disposed on a porous substrate material, wherein the first side comprises the porous substrate material and the second side comprises the non-porous film (figure 1; first portion 120 is made of a porous carbon material disposed within the ICM 130, paragraph 0040);  and 
a mechanism configured to encapsulate a slurry comprising an ionically conductive material and a plurality of electrically conducting high surface area particles against the first side of the ionically conductive membrane (paragraph 0041 – electrode first portion 120 may include a double layer coating consisting of a high surface area carbon with high electrical conductivity; figure 1, first portion 120 including high surface area carbon mixes with ICM second portion 130), wherein the mechanism and the first side of the ionically conductive membrane make up a housing for the slurry (figure 1, mixing of first and second portions creates housing for the electrode 100); and
a connector configured to establish an electrical connection between the slurry of the at least one slurry electrode and the DC generator (paragraph 0021 – ICM may be connected to a lead wire [connector] to a single phase current source [DC]); and
wherein the slurry is configured to receive a DC waveform generated by the DC generator and to convert an electrical charge of the DC waveform to an ionic charge and to transmit the ionic charge through the ionically conductive membrane to neural tissue (paragraph 0021 – “The single phase current source may be, for example, a DC source. A current in the traditional interface or capacitive electrode interface can be used to produce a current in the ICM. The current in the ICM can then be applied to the tissue”; a current is produced by the current source to the ICM, which is transmitted through the tissue; paragraph 0028 – ionic coupling electrode 100 includes ICM 130 that transmits DC charges to tissue 110).

Re. claims 2 and 17, Ackermann further discloses the system/device a conductive adhesive gel configured to be applied to the second side of the ionically conductive membrane (paragraph 0043 – ICM of second portion 130 may be an electrolyte including a gel filler material; biocompatible polymeric gels), wherein the device is configured to deliver a DC from the DC generator through a subject's skin to neural tissue under the subject's skin (paragraph 0021 – current is produced in the ICM and can be applied to the tissue).

Re. claims 3, Ackermann further discloses wherein the mechanism comprises a tubing (paragraph 0022 – ICM contained in a tube structure; figure 1), and wherein the slurry electrode device is configured to deliver the DC waveform from the DC generator percutaneously to the neural tissue, wherein the neural tissue is located under a subject's skin (paragraph 0021 – current is produced in the ICM and can be applied to the tissue).

Re. claims 4, Ackermann further discloses wherein the device is configured to encircle or partially encircle a nerve within the neural tissue (figure 3; paragraph 0045).

Re. claims 5-6 and 19, Ackermann further discloses wherein the connector contacts a portion of the slurry, wherein the connector comprises at least one of a wire, a foil, a mesh, and at least a portion of the mechanism (paragraph 0021 – ICM may be connected to a lead wire [connector] to a single phase current source [DC]).

Re. claims 8, Ackermann further discloses wherein the plurality of electrically conducting high surface area particles are dispersed within the ionically conductive material (figure 1, first portion 120 including high surface area carbon mixes with ICM second portion 130; paragraph 0041).

Re. claims 9-11, Ackermann further discloses wherein the ionically conductive material comprises a salt, wherein the salt comprises sodium chloride, potassium chloride, sodium lactate, or calcium chloride, and wherein the ionically conductive material is a solution or a gel (paragraph 0030 – ICM may be a gel, liquid, polymer, aqueous solution i.e. saline [sodium chloride and water]; 0043 - salt).

Re. claims 12 and 18, Ackermann further discloses wherein each of the plurality of electrically conducting high surface area particles comprise surface areas of at least 1000 m2/g (paragraph 0041 – first portion material includes a double layer coating consisting of black pearls 2000, a high surface area carbon with a surface area of about 1000 m2/g).

Re. claims 13-14, Ackermann further discloses wherein the ionically conductive membrane is configured for ionic conduction and comprises a composite membrane of a non-porous film disposed on a porous substrate material, and wherein the first side comprises the porous substrate material and the second side comprises the non-porous film (figure 1; first portion 120 is made of a porous carbon material disposed within the ICM 130, paragraph 0040).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ackermann (US 2011/0160798) as applied to claims 1-6, 8-15 and 17-19 above, and further in view of Prochazka (US 2010/0016929 A1) (cited previously).
Re. claim 16, Ackermann teaches the device is configured to deliver a DC from the DC generator percutaneously to the neural tissue, wherein the neural tissue is located under a subject's skin (paragraph 0021 – current is produced in the ICM and can be applied to the tissue) as stated above, but does not teach the device comprising a return device configured to return the DC to the DC generator.
Prochazka discloses a system configured to deliver direct current (DC) to neural tissue comprising a return device configured to return the DC to the DC generator (figure 11; paragraph 0139 – current source includes a metal case 92 that provides a DC return current path to the circuitry of current source 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/device to incorporate the known element of a return device as taught by Prochazka in order to complete the flow of stimulation in the electric circuit (paragraph 0139).

Response to Arguments
Applicant’s arguments, filed 10/18/2021, with respect to the claim 5 objection have been fully considered and are persuasive.  The objection of claim 5 has been withdrawn. 
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1-6 and 8-19. When reading the preamble in the context of the entire claim, the recitation “slurry electrode” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Paragraphs 0021 and 0026 describe the “ionically conductive medium may be a combination or mixture of ionically conductive materials” as a mixture of “gel, liquid, solid, polymer, film” in contact with nerve tissue, which satisfies the structural nature of slurry electrode contacts. Amendments made in claims 1 and 15 are rendered moot as stated above where a current is produced by the current source to the ICM, which is transmitted through the tissue as described in paragraphs 0021 and 0028. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        /CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792